Citation Nr: 0334224	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  97-29 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from September 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in March 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, denying the veteran's claim to 
reopen for entitlement to service connection for hearing 
loss.  Pursuant to the veteran's November 2003 motion and the 
Board's grant thereof, this case has been advanced on the 
Board's docket.

At an RO hearing in May 1998, allegations were advanced as to 
the existence of clear and unmistakable error (CUE) in a 
March 1957 rating decision which severed service connection 
for chronic otitis media with defective hearing.  The 
veteran's CUE claim was adjudicated by the RO in September 
2000, and notice of such action was mailed to him in December 
2000.  A notice of disagreement, dated in February 2001, as 
to the CUE matter was later received by the RO.  A statement 
of the case was furnished in March 2002.  A substantive 
appeal as to the CUE matter was not thereafter received 
within 60 days of the mailing of the statement of the case, 
although the representative in his September 2003 statement 
continues to argue the merits of the CUE question.  Given the 
circumstances presented, including the absence of further 
comment or action by the RO as to the CUE claim after the 
representative's September 2003 submission, and the fact that 
the CUE claim is intertwined inextricably with the finality 
question presented as to the newness and materiality of the 
evidence submitted in support of the veteran's claim for 
service connection for hearing loss, return of the case to 
the RO in order to address the matter of the timeliness of 
the substantive appeal is required.  

In addition, it is shown that the RO in an April 2003 letter 
advised the veteran of the existence of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which became law in November 2000.  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist, and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

By such letter, the RO attempted to afford the veteran 
appropriate "Quartuccio sufficient" notice of what evidence 
was needed to substantiate his claim to reopen, as well as 
notice as to what portion of that necessary evidence he was 
required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also then informed that he had 
to respond within 30 days with additional pertinent evidence 
and information, or the claim would be decided based on the 
then-current record.  The record reflects that the veteran 
responded later in April 2003, indicating that he had no 
additional private treatment records in his possession and 
requesting that his case be forwarded to the Board for 
consideration.  

Notably, in Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003), which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days, 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002).  As such, remand is required so as to 
ensure § 5103 compliance.  

As well, the veteran has indicated that he has received ear-
related treatment at the Bronx VA Medical Center, but the RO 
is not shown to have attempted to obtain all pertinent 
records of treatment from that facility.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must advise the veteran of his 
right to submit any additional argument 
or evidence in support of his claim to 
reopen.  Notice must be provided to him 
that he has one year to submit pertinent 
evidence needed to substantiate such 
claim.  The date of mailing the letter to 
the veteran begins the one-year period.  
Also, inform the veteran that the RO will 
hold the case in abeyance until the one-
year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless whether the veteran submits 
additional evidence or argument in 
support of his claim, if he desires to 
expedite Board review of his claim, he 
must specifically waive in writing any 
remaining response time.  

2.  The RO must obtain any and all 
records of VA medical treatment 
pertaining to the veteran's hearing loss 
which were compiled at the VA Medical 
Center in the Bronx, New York, from July 
1943 to the present.  Once obtained, such 
records must be associated with the 
veteran's claims folder.  Only those 
records associated with treatment or 
diagnosis of the appellant's hearing loss 
should be added to the claims folder.

If the RO's attempts to obtain such 
records are unsuccessful, the RO must 
determine whether it is reasonably 
certain that such records do not exist 
and that further attempts to obtain such 
records would be futile.  The RO must 
then notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim, and (d) state in writing whether 
the records do not exist or that a 
further search for such records would be 
futile.  The veteran must then be given 
an opportunity to respond.  

3.  The RO should address the question 
presented involving the timeliness of the 
veteran's substantive appeal as to the 
September 2000 denial of his claim 
regarding an alleged CUE in a March 1957 
rating decision which severed entitlement 
to service connection for otitis media 
with defective hearing.  In the event 
that such matter is not decided in the 
veteran's favor, he should be notified of 
the action taken and of his appellate 
rights.  Notice is hereby furnished to 
the veteran that should he desire the 
Board to undertake review of the 
timeliness matter, he must initiate and 
perfect an appeal relating thereto.  

4.  Lastly, the RO must readjudicate the 
claim whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for 
hearing loss, based on all the evidence 
of record and all governing legal 
authority, including the VCAA and its 
implementing regulations.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



